DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 22 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 1 of prior related U.S. Patent No. 10,722,279. This is a statutory double patenting rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5 & 7-11 of related U.S. Patent No. 10,722,279. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 21 of the application recites a pectus bar stabilizer insertion tool comprising: a first handle including a first distal portion (see Claim 1, Lines 1-2 of the patent); a second handle including a second distal portion, the second handle pivotably coupled to the first handle, the first and second handles moveable between an open position and a closed position (see Claim 1, Lines 3-6 of the patent); a first head coupled to the first distal portion and engageable with a first portion of a stabilizer, the first head including a driver engageable with a lock of the stabilizer (see Claim 1, Lines 7-10 of the patent); a second head coupled to the second distal portion and engageable with a second portion of the stabilizer (see Claim 1, Lines 11-12 of the patent); and a locking shaft extending from the first head, the locking shaft coupled to the driver and 
[As to Claims 22-27 of the application, Claims 22-27 of the application are included in, substantially similar to, or the same as Claims 1-5 & 7 of the patent.]
Claim 28 of the application recites a pectus bar stabilizer insertion tool comprising: a first handle and a second handle pivotably coupled to the first handle, the first and second handles moveable between an open position and a closed position (see Claim 1, Lines 1-6 of the patent); a first head coupled to the first handle and engageable with a first portion of a stabilizer, the first head including a driver engageable with a lock of the stabilizer (see Claim 1, Lines 7-9 of the patent); a second head coupled to the second handle and engageable with a second portion of the stabilizer, the first and second heads movable with the first and second handle to secure the stabilizer between the first and second heads when the first and second handles are in the closed position; and a locking shaft extending from the first head, the locking shaft coupled to the driver and operable to operate the driver to lock and unlock the stabilizer (see Claim 1, Lines 13-15 of the patent). 
[As to Claims 29-34 of the application, Claims 29-34 of the application are included in, substantially similar to, or the same as Claims 1 & 8-11 of the patent.]

Claim Objections
Claim 22 is objected to because of the following informalities:  In Line 1, the word “he” should be replaced with the word --the--.  Appropriate correction is required.
23 is objected to because of the following informalities:  In Line 1, the word --further-- should be added before the word “includes”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  In Line 2, the words --of the first head-- should be added after the word “fitting” and the word --the-- should be added before the word “second”. Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  In Line 2, the word --the-- should be added before the word “second”. Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  In Line 1, the word --further-- should be added before the word “includes”.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  In Line 1, a comma should be added after the word “gear”.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  In Line 7, the word “handle” should be replaced with the word --handles--. Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  In Line 1, the word --further-- should be added before the word “includes”.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  In Line 1, the word “he” should be replaced with the word --the--. In Line 2, a comma should be added after the word “groove”. Appropriate correction is required.
38 is objected to because of the following informalities:  In Line 2, the words --of the first head-- should be added after the word “fitting” and the word --the-- should be added before the word “second”. Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  In Line 2, the word --the-- should be added before the word “second”. Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  In Line 1, the word --further-- should be added before the word “includes”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26 & 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 at Line 1 recites the limitation “a second pin” which renders the claim indefinite as it is unclear if this is in addition to another pin since no “first pin” has been previously recited. There is “a first pin” recited in claim 22; however, claim 26 depends from claim 21 and not claim 22. For purposes of examination, the limitation is being interpreted as “a pin’. Appropriate correction is required.

Claim 30 at Lines 1-2 recites two instances of the limitation “the pectus bar”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “a pectus bar attached to the stabilizer”. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 28-32 & 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US PG Pub No. 2009/0062918).
Regarding Claim 21, Wang et al. discloses an insertion tool (100, Figs. 3A-6, Paragraphs [0077-0090]) comprising: a first handle (right driving arm 106, Fig. 5A) including a first distal portion (right distraction arm 102, Fig. 5A); a second handle (left driving arm 106, Fig. 5A) including a second distal portion (left distraction arm 102, Fig. 5A), the second handle pivotably coupled to the first handle (via pivot joint 104, Fig. 5A, Paragraph [0077]), the first and second handles moveable between an open position and a closed position (Paragraph [0078]); a first head (right distal end portion 102d, Figs. 5A-5B, Paragraph [0079]) coupled to the first distal portion and capable of being engaged with a first portion (right base 16) of a stabilizer (right locking device 10, Figs. 5B-5C, Paragraph [0079), the first head including: a driver (cam extension 116C, Fig. 5B, Paragraph [0079]) engageable with a lock (28, Fig. 3C) of the stabilizer (Fig. 5C); a second head (left distal end portion 102d, Figs. 5A-5B, Paragraph [0079]) coupled to the second distal portion and capable of being engaged with a second portion (left base 16) of the stabilizer (left locking device 10, Figs. 5B-5C, Paragraph [0079]); and a locking shaft (arm 116, Fig. 5A-5B, Paragraph [0079]) extending from the first head (Figs. 5A-5C), the locking shaft coupled to the driver (Fig. 5B) (With respect to the functional language above, the tool 100 of Wang et al. is fully and structurally capable of being used in conjunction with a stabilizer and pectus bar as stated in the intended use recitations of the claim.)
Regarding Claim 28 as best understood, Wang et al. discloses an insertion tool (100, Figs. 3A-6, Paragraphs [0077-0090]) comprising: a first handle (right driving 
Regarding Claim 29, Wang et al. discloses wherein the first head and the second head are contoured (Fig. 5D) so that the stabilizer is configured to recess into the first head and the second head when the stabilizer engages the first head and the 
Regarding Claim 30 as best understood, Wang et al. discloses wherein the second head is contoured (Fig. 5D) so that a pectus bar attached to the stabilizer is capable of recessing into the second head when the pectus bar is configured to engage the second head (the first and second heads have a shape that corresponds to a shape of the stabilizer such that they can be connected therebetween as seen in Fig. 5C). (With respect to the functional language above, the tool 100 of Wang et al. is fully and structurally capable of being used in conjunction with a stabilizer and pectus bar as stated in the intended use recitations of the claim.) 
Regarding Claim 31, Wang et al. discloses wherein the first head includes a driver bore (aperture for 116C, Fig. 5B) extending into the first head, and wherein the driver is disposable in the driver bore (Fig. 5B).
Regarding Claim 32, Wang et al. discloses wherein the first head includes a locking shaft bore (aperture for 116, Fig. 5B) extending into the first head from an outer surface of the first head substantially perpendicular to and intersecting the driver bore, allowing the locking shaft to engage the driver (Fig. 5B).
Regarding Claim 35, Wang et al. discloses a pectus bar stabilizer insertion tool (100, Figs. 3A-6, Paragraphs [0077-0090]) comprising: a first handle (right driving arm 106, Fig. 5A); a second handle (left driving arm 106, Fig. 5A) pivotably coupled to the first handle (via pivot joint 104, Fig. 5A, Paragraph [0077]), the first and second handles moveable between an open position and a closed position (Paragraph [0078]); a first head (right distal end portion 102d, Figs. 5A-5B, Paragraph [0079]) coupled to the first 

Allowable Subject Matter
Claims 22-25, 27 & 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (See Statutory Double Patenting rejection for claim 22 above.)
Claim 26 & 33-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775